      Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
GREATER NEW YORK MUTUAL
INSURANCE COMPANY,                               19-cv-3268 (JGK)
                    Plaintiff,
                                                 OPINION AND ORDER
           - against -

CONTINENTAL CASUALTY COMPANY,

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     This case concerns a dispute between two insurance

companies as to whether those insurance companies must share the

costs of defending a state court action or whether one insurance

company must be responsible for bearing the costs of that

defense. The plaintiff, Greater New York Mutual Insurance

Company (“GNY”), issued a commercial general liability insurance

policy to 444 Park Owners, Inc. (“444”) (the “GNY Policy”). The

defendant, Continental Casualty Company (“CNA”) issued a

directors and officers liability policy to 444 (the “CNA

Policy”). GNY brought this suit seeking a declaratory judgment

that CNA is obligated to contribute on a co-primary basis to the

costs incurred by GNY in defending 444 in the state court action

Gale v. 444 Park Owners, Inc., pending in the New York State

Supreme Court, New York County (the “Gale Action”).

     CNA moves for summary judgment, arguing that GNY’s

obligation to defend at least one allegation in the Gale Action


                                    1
      Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 2 of 23



entails a broad duty to defend the entire action as the primary

insurer and that the CNA Policy, pursuant to its “Other

Insurance” clause, is excess to the GNY Policy. GNY cross-moves

for summary judgment, arguing that the CNA Policy’s “Other

Insurance” clause was never triggered and, therefore, CNA must

be responsible for co-primary defense coverage to 444 in the

Gale Action because CAN also had a duty to defend. For the

reasons that follow, CAN’s motion is denied and GNY’s motion is

also denied.

                                   I.

     The following facts are undisputed unless otherwise noted.

                                   A.

     In 2008, 444, a residential cooperative located at 444

Central Park West in New York City (the “Premises”), purchased

insurance from both GNY and CNA. Compl. ¶¶ 9–11.

     GNY issued a commercial general liability (“CGL”) insurance

policy, providing coverage, under Coverage Part A, for “sums

that the insured becomes legally obligated to pay as damages

because of ‘bodily injury’ or ‘property damage’ that is caused

by an ‘occurrence’ and occurs during the policy period.” ECF.

No. 27, Ex. 1 (“Pl.’s Rule 56.1 Stmt.”) ¶ 9. “Occurrence” is

defined by the policy as “an accident, including continuous or

repeated exposure to substantially the same general harmful

conditions.” Compl., Ex. 2 (“GNY Policy”) at 26. The GNY Policy

                                    2
      Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 3 of 23



defines “property damage” to mean “[p]hysical injury to tangible

property, including all loss of use of that property” and

“[l]oss of use of tangible property that is not physically

injured.” GNY Policy at 27.

     The GNY Policy’s Coverage Part B covers “personal and

advertising injury” caused by an offense arising out of the

insured’s business, where the offense was committed during the

policy period. Pl.’s Rule 56.1 Stmt. ¶ 11. “Personal and

advertising injury” is defined by the policy as injuries

resulting from one of the following offenses:

          a. False arrest, detention or imprisonment;
          b. Malicious prosecution;
          c. The wrongful eviction from, wrongful entry
             into, or invasion of the right of private
             occupancy of a room, dwelling or premises
             that a person occupies, committed by or on
             behalf of its owner, landlord or lessor;
          d. Oral or written publication, in any
             manner, of material that slanders or
             libels a person or organization or
             disparages a person’s or organization’s
             goods, products or services;
          e. Oral or written publication, in any
             manner, of material that violates a
             person’s right of privacy;
          f. The use of another’s advertising idea in
             your “advertisement”; or
          g. Infringing upon another’s copyright, trade
             dress or slogan in your “advertisement”.

GNY Policy at 26.

     CNA issued a community association directors and officers

liability (“D&O”) insurance policy, providing coverage for any

“[l]oss resulting from any Claim first made against any . . .

                                    3
      Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 4 of 23



Named Entity. . . during the Policy Period . . . for a Wrongful

Act committed, attempted, or allegedly committed or attempted,

by such Named Entity Insured before or during the Policy

Period.” Def.’s Rule 56.1 Stmt. ¶ 31–32; Pl.’s Rule 56.1 Stmt. ¶

31–32. “Loss” under the CNA Policy is defined to mean “damages,

settlements, judgments (including any award of pre-judgment) and

Defense Costs for which the Named Entity Insureds are legally

obligated to pay on account of a covered Claim.” Compl., Ex. 3

(“CNA Policy”) at 24; Def.’s Rule 56.1 Stmt. ¶ 33; Pl.’s Rule

56.1 Stmt. ¶ 33. The CNA Policy defines “claim” to mean among

other things “a written demand for money damages for a wrongful

act” or “a civil proceeding against a Named Entity Insured for a

Wrongful Act, including any appeal therefrom . . . .” CNY Policy

at 24. “Wrongful Act” is defined by the policy to mean “any

actual or alleged error, misstatement, misleading statement,

act, omission, neglect or breach of duty committed or attempted

by” the insured in an insured capacity. Id. at 25; Def.’s Rule

56.1 Stmt. ¶ 34; Pl.’s Rule 56.1 Stmt. ¶ 34.

     The CNA Policy includes coverage of “wrongful entry or

eviction, or other invasion of the right to private

occupancy. . . .” CNA Policy at 26. It expressly excludes

coverage for “any Loss in connection with any Claim . . . based

upon, directly or indirectly arising out of, or in any way

involving any . . . damage to tangible property, loss of use or

                                    4
      Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 5 of 23



view, or destruction or deterioration of any tangible property,

or failure to supervise, repair or maintain tangible property.”

Def.’s Rule 56.1 Stmt. ¶ 35; Pl.’s Rule 56.1 Stmt. ¶ 35.

     The policy period for both the GNY Policy and the CNA

Policy ran from February 1, 2018 to February 1, 2019. Def.’s

Rule 56.1 Stmt. ¶ 31; Pl.’s Rule 56.1 Stmt. ¶ 8. As such, both

policies were in effect at the time of the alleged conduct at

issue in the Gale Action. Def.’s Rule 56.1 Stmt. ¶ 39; Pl.’s

Rule 56.1 Stmt. ¶ 39.

     Both the GNY Policy and the CNA Policy contain “Other

Insurance” clauses. The GNY Policy’s “Other Insurance”

clause provides:

          This insurance is primary except when [a
          number of conditions which are not relevant
          in this case occur.] If this insurance is
          primary, our obligations are not affected
          unless any of the other insurance is also
          primary.

Pl.’s Rule 56.1 Stmt. ¶ 30; Def.’s Rule 56.1 Stmt. ¶ 30.

   In contrast, the CNA Policy’s “Other Insurance” clause

states:

          If any Loss resulting from any Claim is
          insured under any other policies, this
          Policy shall apply only to the extent the
          Loss exceeds the amount paid under such
          other valid and collectible insurance
          whether such other valid and collectible
          insurance is stated to be primary,
          contributory, excess, contingent or
          otherwise, unless such other valid and


                                    5
      Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 6 of 23



          collectible insurance is written only as
          specific excess insurance over this Policy.

Pl.’s Rule 56.1 Stmt. ¶ 38; Def.’s Rule 56.1 Stmt. ¶ 38.

                                   B.

     GNY seeks to hold CNA liable for an equitable share of the

costs that GNY expends in the defense of 444 in the Gale Action.

The occurrence that formed the basis for the Gale Action

occurred from May 2018 to December 2018. Compl., Ex. 1 (“Gale

Compl.”) ¶ 13–14.

     The Gale Action, brought in February 5, 2019, alleges

damages to plaintiffs Barden and Flavia Gale, tenant-

shareholders of the cooperative owning corporation 444, arising

out of construction work at the Premises. Gale Compl. ¶ 9.

     The Gales own shares in 444, which provides them with a

proprietary lease to Unit 19B, including its adjacent terraces

on the 17th and 18th floors of the building, as well as a

separate proprietary lease for a terrace on the roof of the

building (“Roof Terrace”). Gale Compl. ¶¶ 5, 7. The Gale Action

alleges that in March 2018, 444 informed the Gales that 444

would need access to the Roof Terrace to conduct construction

work in order to repair a leak from a terrace on the 17th floor

owned by another shareholder. Gale Compl. ¶ 11–12; Def.’s Rule

56.1 Stmt. ¶ 6; Pl.’s Rule 56.1 Stmt. ¶ 6. The construction was

allegedly estimated to last between 10 to 12 weeks and be


                                    6
      Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 7 of 23



limited to worker access only, Gale Compl. ¶ 12, but ended up

spanning much longer, namely from March to December 2018, Gale

Compl. ¶¶ 1, 13–14.

     The Gales alleged that the construction workers had

installed and stored construction materials on the Gales’

Rooftop Terrace, “effectively turning the Roof Terrace into a

construction site that could not be accessed by the Gales.”

Def.’s Rule 56.1 Stmt. ¶ 8; Pl.’s Rule 56.1 Stmt. ¶ 8. In July

2018, the Gales allegedly informed 444 that “they were

completely unable to access the Roof Terrace” and “that the

entire Roof Terrace was in any case totally unusable as well as

inaccessible.” Def.’s Rule 56.1 Stmt. ¶ 9; Pl.’s Rule 56.1 Stmt.

¶ 9. They also alleged that their deck furniture “had been piled

up haphazardly and that some of the deck furniture may have

suffered damage.” Gale Compl. ¶20; see Def.’s Rule 56.1 Stmt. ¶

10; Pl.’s Rule 56.1 Stmt. ¶ 10. The Gales further alleged that

during construction, workers were on the Gales’ 17th and 18th

floor terraces and had a “direct line of sight” into the Gales’

unit including the master bedroom and bath and living room,

resulting in the Gales having to leave their unit often during

construction. Gale Compl. ¶¶ 15–17; Def.’s Rule 56.1 Stmt. ¶ 7;

Pl.’s Rule 56.1 Stmt. ¶ 7.

     In response to the Gales’ allegedly informing 444 in July

2018 that the Roof Terrace was inaccessible, 444 allegedly

                                    7
      Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 8 of 23



informed the Gales in late July 2018 that the construction

workers were told only to access areas necessary for the

construction work and not to linger on the Gales’ terraces or

touch any personal property belonging to the Gales. Gale Compl.

¶ 21. In the same response, 444 allegedly informed the Gales

that the Roof Terrace and the Gales’ other terraces were “an

active construction site and should never be entered by your

[sic] or your guests until the work is completed and the

equipment and protections are removed.” Gale Compl. at ¶ 21. The

construction work allegedly ended on December 12, 2018, although

scaffolding allegedly still remained at the time of commencement

of the underlying action. Gale Compl. at ¶ 14.

     While the Gales acknowledged that 444 was entitled to use

the Roof Terrace to perform the work, the Gales allege that

444’s conduct in overseeing the repairs was unreasonable. Gale

Compl. ¶¶ 29, 30. The Gale Action alleges that the Gales have

been “unreasonably and unfairly denied the use and enjoyment of

their property, and the sanctity of their home has been violated

— and their privacy severely invaded — through the continuous

and objectionable presence and conduct of [444]’s construction

personnel in plaintiffs’ home.” Gale Compl. ¶ 1; Def.’s Rule

56.1 Stmt. ¶ 3; Pl.’s Rule 56.1 Stmt. ¶ 3. The Gale Action

alleges causes of action for breach of contract, partial

constructive eviction, constructive eviction, breach of

                                    8
      Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 9 of 23



fiduciary duty, breach of warranty of habitability, and loss of

use/value. Compl. ¶ 9; Gales Compl. ¶¶ 24–89.

     In March 2019, representatives from CNA and GNY discussed

through email the insurers’ respective coverage positions

regarding the Gales Action. Def.’s Rule 56.1 Stmt. ¶ 18; Pl.’s

Rule 56.1 Stmt. ¶ 18; Thiergartner Decl. ¶ 7. In an email dated

March 12, 2019, GNY informed CNA that GNY was “accepting primary

coverage on defense.” Thiergartner Decl. at ¶ 8; Def.’s Rule

56.1 Stmt. ¶ 19; Pl.’s Rule 56.1 Stmt. ¶ 19. CNA then informed

GNY that the CNA Policy “was excess and [CNA] is not obligated

to pay defense costs.” Thiergartner Decl. ¶ 9; Def.’s Rule 56.1

Stmt. ¶ 20; Pl.’s Rule 56.1 Stmt. ¶ 20. Subsequently, GNY filed

this action against CNA on April 12, 2019. Def.’s Rule 56.1

Stmt. ¶ 21; Pl.’s Rule 56.1 Stmt. ¶ 21.

     GNY asserts that the only allegation covered by the GNY

Policy is the single allegation that that there may have been

“property damage” to the Gales’ deck furniture, Compl. ¶¶ 25,

27, and, in a letter issued to 444 on April 14, 2019, states “it

is for this reason alone that GNY will defend [444] under a

reservation of rights to deny coverage for all non-covered

damages.” Thiergartner Decl., Ex 3. at 5.




                                    9
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 10 of 23



                                   C.

     On April 11, 2018, GNY filed the present action against

CNA. Jurisdiction is based on diversity of citizenship. 28

U.S.C. § 1332. GNY alleges three causes of action and

corresponding remedies: (1) declaratory judgment that CNA is

obligated to participate in the defense of 444 in connection

with the Gale Action on a co-primary basis with GNY; (2)

declaratory judgment that CNA is liable for an equitable

contribution of defense-related costs incurred on behalf of 444

in connection with the Gale Action; and (3) recovery for damages

related to overpayment of defense-related costs incurred by GNY

in connection with the Gale Action.

     On June 6, 2019, CNA answered GNY’s complaint. Both GNY and

CNA have now moved for summary judgment.

                                  II.

     The standard for granting summary judgment is well

established. “The Court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986). “[T]he trial court’s task at the

summary judgment motion stage of the litigation is carefully

limited to discerning whether there are any genuine issues of

material fact to be tried, not to deciding them. Its duty, in

                                   10
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 11 of 23



short, is confined at this point to issue-finding; it does not

extend to issue-resolution.” Gallo v. Prudential Residential

Servs., Ltd. P’ship, 22 F.3d 1219, 1224 (2d Cir. 1994). The

moving party bears the initial burden of “informing the district

court of the basis for its motion” and identifying the matter

that “it believes demonstrate[s] the absence of a genuine issue

of material fact.” Celotex, 477 U.S. at 323. The substantive law

governing the case will identify those facts that are material

and “[o]nly disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the

entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

     In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

inferences against the moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Summary

judgment is improper if there is any evidence in the record from

any source from which a reasonable inference could be drawn in

favor of the nonmoving party. See Chambers v. TRM Copy Ctrs.

Corp., 43 F.3d 29, 37 (2d Cir. 1994). If the moving party meets

its burden, the nonmoving party must produce evidence in the

record and “may not rely simply on conclusory statements or on

contentions that the affidavits supporting the motion are not

credible.” Ying Jing Gan v. City of New York, 996 F.2d 522, 532

                                   11
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 12 of 23



(2d Cir. 1993). If there are cross-motions for summary judgment,

the Court must assess each of the motions and, drawing all

reasonable inferences against the party whose motion is under

consideration, determine whether either party is entitled to

judgment as a matter of law. See Law Debenture Trust Co. of New

York v. Maverick Tube Corp., 595 F.3d 458, 468 (2d Cir. 2010).

     Under New York law, which both parties agree applies in

this diversity case, “insurance policies are interpreted

according to general rules of contract interpretation.” Olin

Corp. v. Am. Home Assurance Co., 704 F.3d 89, 98 (2d Cir.

2012). Courts must “give effect to the intent of the parties as

expressed in the clear language of their contract.” Ment Bros.

Iron Works Co., Inc. v. Interstate Fire & Cas. Co., 702 F.3d

118, 122 (2d Cir. 2012) (quoting Mount Vernon Fire Ins. Co. v.

Belize NY, Inc., 277 F.3d 232, 236 (2d Cir.2002) (internal

quotation marks omitted)). Accordingly, summary judgment on the

meaning of an insurance policy is appropriate when the terms of

a policy are unambiguous. Seiden Assocs., Inc. v. ANC Holdings,

Inc., 959 F.2d 425, 428 (2d Cir. 1992).

     “The determination of whether an insurance policy is

ambiguous is a matter of law for the court to decide.” Law

Debenture Trust, 595 F.3d at 465-66 (collecting cases); accord

In re Prudential Lines Inc., 158 F.3d 65, 77 (2d Cir. 1998)

(citation omitted). Policy terms are unambiguous where they

                                   12
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 13 of 23



provide “a definite and precise meaning, unattended by danger of

misconception in the purport of the contract itself, and

concerning which there is no reasonable basis for a difference

of opinion.” Olin, 704 F.3d at 99 (citation and internal

quotation marks omitted). Where, on the other hand, contract

terms are “capable of more than one meaning when viewed

objectively by a reasonably intelligent person who has examined

the context of the entire integrated agreement and who is

cognizant of the customs, practices, usages and terminology as

generally understood in the particular trade or business,” the

contract terms are ambiguous. Id. (citation and internal

quotation marks omitted). Where the meaning of particular

contract clauses is disputed, the task of the court “is to

determine whether such clauses are ambiguous when read in the

context of the entire agreement.” Law Debenture Trust, 595 F.3d

at 467 (quoting Sayers v. Rochester Tel. Corp. Supplemental

Management Pension Plan, 7 F.3d 1091, 1095 (2d Cir. 1993)).

“[W]here consideration of the contract as a whole will remove

the ambiguity created by a particular clause, there is no

ambiguity.” Id. (quoting Readco, Inc. v. Marine Midland Bank, 81

F.3d 295, 300 (2d Cir. 1996)); see also Hudson-Port Ewen

Assocs., L.P. v. Kuo, 578 N.E.2d 435 (N.Y. 1991). “If a contract

is unambiguous, courts are required to give effect to the

contract as written and may not consider extrinsic evidence to

                                   13
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 14 of 23



alter or interpret its meaning.” Consarc Corp. v. Marine Midland

Bank, N.A., 996 F.2d 568, 573 (2d Cir. 1993); accord Int’l

Multifoods Corp. v. Com. Union Ins. Co., 309 F.3d 76, 83 (2d

Cir. 2002); W.W.W. Assocs., Inc. v. Giancontieri, 566 N.E.2d

639, 642 (N.Y. 1990). If the meaning of contractual language is

otherwise plain, the language “does not become ambiguous merely

because the parties urge different interpretations in the

litigation.” Law Debenture Trust, 595 F.3d at 467 (collecting

cases). Instead, each party’s interpretation must be

reasonable. Id. An interpretation is not reasonable if it

strains the policy language “beyond its reasonable and ordinary

meaning.” Id. (citing Bethlehem Steel Co. v. Turner Constr. Co.,

141 N.E.2d 590, 593 (N.Y. 1957)).

                                  III.

     It is well settled under New York law that “if any of the

claims against an insured arguably arise from covered events,

the insurer is required to defend the entire action.” Fieldston

Prop. Owners Ass’n, Inc. v. Hermitage Ins. Co., Inc., 945 N.E.2d

1013, 1018 (N.Y. 2011) (citations and internal quotation marks

omitted). “An insurer’s duty to defend is liberally construed

and is broader than the duty to indemnify, in order to ensure an

adequate defense of the insured, without regard to the insured’s

ultimate likelihood of prevailing on the merits of a claim.” Id.

at 1017–18 (citation, internal quotation marks, and brackets

                                   14
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 15 of 23



omitted). The insurer’s broad duty to defend arises whenever the

allegations in the complaint of the underlying action, construed

liberally, suggest a reasonable possibility of coverage. See

Auto. Ins. Co. of Hartford v. Cook, 850 N.E.2d 1152, 1155 (N.Y.

2006). “If the allegations of the complaint are even potentially

within the language of the insurance policy, there is a duty to

defend.” Town of Massena v. Healthcare Underwriters Mut. Ins.

Co., 779 N.E.2d 167, 170 (N.Y. 2002). “It is immaterial that the

complaint against the insured asserts additional claims which

fall outside the policy’s general coverage.” Fieldston, 945

N.E.2d at 1018 (citations and quotation marks omitted).

     Here, the GNY Policy’s Coverage Part A clearly covers the

allegation of possible property damage. The GNY Policy’s “Other

Insurance” clause provides that it is primary except when a

number of conditions which are not relevant in this case occur.

As such, GNY has the duty to defend all causes of action in the

underlying Gale Action.

     CNA argues that GNY’s obligation to defend the entire

action means that the CNA Policy, pursuant to the plain language

of its “Other Insurance” clause, must necessarily be excess to

the GNY Policy. “It is settled that a primary insurer has the

obligation to defend without any entitlement to contribution

from an excess insurer.” Firemen’s Ins. Co. v. Fed. Ins. Co.,

649 N.Y.S.2d 700, 700 (App. Div. 1996). However, the CNA

                                   15
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 16 of 23



Policy’s “Other Insurance” clause is not necessarily triggered

by GNY’s broad duty to defend based on the allegation of

property damage. Instead, the CNA Policy’s “Other Insurance”

clause, when read in the context of the entire policy,

unambiguously provides that the CNA Policy is excess to another

policy where both policies cover the same risk. The CNA Policy’s

“Other Insurance” clause provides that the CNA Policy applies in

excess of any other policy “[i]f any Loss resulting from any

Claim is insured under any other policies.” Def.’s Rule 56.1

Stmt. ¶ 38 (emphasis added); Pl.’s Rule 56.1 Stmt. ¶ 38. “Loss”

is in turn defined in relevant part as “Defense Costs . . . on

account of a covered Claim, CNA Policy at 24 (emphasis added);

Def.’s Rule 56.1 Stmt. ¶ 33; Pl.’s Rule 56.1 Stmt. ¶ 33. “Claim”

itself is defined by the CNA Policy in relation to a “wrongful

act”, which is defined by the CNA Policy in relation to an act

by the insured in an insured capacity. CNA Policy at 25; Def.’s

Rule 56.1 Stmt. ¶ 34; Pl.’s Rule 56.1 Stmt. ¶ 34. Accordingly,

the CNA Policy would be excess only where there is a claim that

is mutually covered under both policies.

     CNA relies on two cases to support its argument that the

CNA Policy, pursuant to its “Other Insurance” clause, is

necessarily excess to the GNY Policy on account of GNY’s broad

duty to defend the insured. However, both cases are

distinguishable. CNA first cites to Fieldston, where the New

                                   16
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 17 of 23



York Court of Appeals held that a D&O policy was excess to a CGL

policy where the policies were, respectively, identical in all

relevant parts to CNA’s D&O policy and GNY’s CGL policy. 945

N.E.2d at 1018.

     In Fieldston, Hermitage Insurance issued a “per occurrence”

CGL policy to a property owners association that, like GNY’s

policy, covered “property damage,” and “personal and advertising

injury.” See id. at 1015. The Hermitage policy contained an

“Other Insurance” clause that was identical to the clause in the

GNY policy: “[t]his insurance is primary except when [a number

of conditions which are not relevant in this case occur.] If

this insurance is primary, our obligations are not affected

unless any of the other insurance is also primary.” Id.

     The property owners association also purchased a “claims

made” D&O policy from Federal Insurance that contained an “Other

Insurance clause” that, like the clause in CNA’s D&O policy,

provided:

            If any Loss arising from any claim made
            against the Insured(s) is insured under any
            other valid policy(ies) prior or current,
            then this policy shall cover such Loss,
            subject to its limitations, conditions,
            provisions, and other terms, only to the
            extent that the amount of such Loss is in
            excess of the amount of such other insurance
            whether such other insurance is stated to be
            primary, contributory, excess, contingent or
            otherwise, unless such other insurance is
            written only as specific excess insurance
            over the limits provided in this policy.

                                   17
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 18 of 23



Id. Further, Federal’s D&O policy, like the CNA Policy, defined

“Loss” with the conditional requirement that it be on account of

a covered claim. See id. (“Loss” was defined in Federal’s D&O

policy to mean “the total amount which the Insured(s) becomes

legally obligated to pay on account of all claims made against

it for Wrongful Acts with respect to which coverage hereunder

applies, including . . . Defense Costs.”).

     However, Fieldston involved an action where the parties had

conceded the possibility that both policies concurrently covered

at least one cause of action. The ruling of the New York Court

of Appeal appears to be confined to this narrow set of facts.

See id. at 1017 (“Here, the parties have conceded at least the

possibility that both Hermitage’s CGL and Federal’s D&O policies

cover the injurious falsehood claims in the two underlying

actions. Thus, based on the ‘other insurance’ clauses,

Hermitage’s CGL policy is primary to Federal’s D&O policy as

they relate to defense costs.”). Because it was primary

insurance with respect to at least one common claim, the New

York Court of Appeals held that the CGL insurer had the

obligation to defend all the claims. Id. at 1018.

     The second case that CNA cites in support is Admiral Indem.

Co. v. Travelers Cas. & Sur. Co. of Am., where this Court found

that a claims made D&O insurance issued by Travelers Casualty

and Surety Company was excess to an occurrence-based CGL

                                   18
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 19 of 23



insurance issued by Admiral Indemnity Company. 881 F. Supp. 2d

570 (S.D.N.Y. 2012). Admiral’s CGL policy contained an “Other

Insurance” clause that was identical to GNY’s “Other Insurance”

clause, stating:

          This insurance is primary except when [a
          number of conditions which are not relevant
          in this case occur.] If this insurance is
          primary, our obligations are not affected
          unless any of the other insurance is also
          primary.

Id. at 571-72. Meanwhile, Traveler’s D&O policy provided:

          If any Loss otherwise covered under this
          Policy is Insured under any other valid and
          collectible Policy or policies, then this
          Policy shall apply only in excess of the
          amount of any deductibles, retentions and
          limits of liability under such other
          insurance, whether such other insurance is
          stated to be primary, contributory, excess,
          contingent, or otherwise unless such other
          insurance is written specifically excess of
          this Policy by reference in such other
          Policy to the Policy Number of this Policy.

Id. at 572. However, the definition of “Loss” in the Traveler’s

D&O policy was broader than the definition of “Loss” in the the

CNA policy in this case. Traveler’s D&O policy defined “Loss” as

“the total amount . . . which any Insured becomes legally

obligated to pay as the result of all Claims . . . made against

any Insured.” Plaintiff’s Rule 56.1 Statement ¶7, Admiral Indem.

Co. v. Travelers Cas. & Sur. Co. of Am, 881 F. Supp. 2d 570

(S.D.N.Y. 2012) (No. 11 Civ. 1158) (emphasis added).




                                   19
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 20 of 23



     In contrast to the broader language of the “Other

Insurance” clause contained in Traveler’s D&O policy, the CNA

Policy’s “Other Insurance” clause adds a conditional excess

requirement providing that the CNA Policy is excess “[i]f any

Loss resulting from any Claim is under any other policies”,

Def.’s Rule 56.1 Stmt. ¶ 38 (emphasis added); Pl.’s Rule 56.1

Stmt. ¶ 38, where “loss” is further conditioned to be on account

of “a covered Claim”. CNA Policy at 24 (emphasis added).

     As such, the Fieldston court’s ruling and this Court’s

ruling in Admiral are distinguishable and do not support CNA’s

argument that the CNA Policy, pursuant to its “Other Insurance”

clause, must necessarily be excess to the GNY Policy on account

of GNY’s broad duty to defend the insured.

     Instead, GNY asserts that the only allegation that is

covered by the GNY Policy is the single allegation of possible

property damage, and, because property damage is not

concurrently covered by both policies, the CNA Policy is not

excess to the GNY Policy. Indeed, if property damage were to be

the only allegation covered under the GNY Policy, the CNA

Policy’s “Other Insurance” clause would not be triggered,

because the CNA Policy expressly excludes coverage for property

damage; if this were the case, CNA would be obligated to

contribute on a co-primary basis to the defense costs incurred

by GNY in the Gale Action.

                                   20
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 21 of 23



     It was unclear from the cross-motions for summary judgment

whether the parties agreed that there was any claim in the Gale

action that was insured under both the GNY and the CNA policies,

such that the excess insurance clause in the CNA Policy was

triggered. The Court asked for supplemental briefing. Not

surprisingly, CNA argued that there was a common risk and GNY

argued that there was not.

     CNA asserts that the underlying allegations in the Gale

action of constructive eviction, partial constructive eviction,

and invasion of privacy fall under the GNY Policy’s coverage of

“personal and advertising injury”, defined as injuries arising,

in relevant part, from “wrongful eviction from, wrongful entry

into, or invasion of the right of private occupancy of a room.”

GNY Policy at 26. GNY argues that the allegations of

constructive eviction, partial constructive eviction, and

invasion of privacy do not fall under its “personal and

advertising injury” coverage because its “personal and

advertising injury” coverage is limited to liability for

allegations of intentional dispossession. Pl.’s Mem. Supp. Summ.

J. Cross-Motion 15–16. GNY asserts that there were no

allegations of intentional dispossession, because the complaint

acknowledges that the areas at issue were to be returned to the

Gales after completion of the construction, and that the

allegations were instead that the construction took longer than

                                   21
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 22 of 23



expected and that 444 had exceeded the right to reasonable

access of the Gales’ Roof Terrace for repair. GNY thus argues

that because there were no allegations of intentional

dispossession, or in other words, allegations of actual eviction

its “personal and advertising injury” coverage was not

triggered, leaving the allegation of potential property damage

as the only allegation covered by the GNY Policy and property

damage is excluded from coverage under the CNA Policy. Id.

     The parties’ papers are not sufficient to decide as a

matter of law whether the allegations of constructive eviction

or partial constructive eviction in the underlying Gale Action

are covered under the GNY Policy’s “personal and advertising

injury” coverage. Therefore, the Court cannot decide on the

current papers whether the allegation of property damage is the

only allegation covered under the GNY Policy and, consequently,

cannot decide whether the CNA Policy is excess to the GNY Policy

with respect to the allegations in the Gale action. Summary

judgment must therefore be denied to both parties.

                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons explained

above, CNA’s motion for summary judgment is denied and GNY’s



                                   22
     Case 1:19-cv-03268-JGK Document 37 Filed 09/08/20 Page 23 of 23



cross-motion for summary judgment is denied. The Clerk is

directed to close all pending motions.

SO ORDERED.

Dated:    New York, New York
          September 8, 2020
                                        ____/s/ John G. Koeltl_______
                                               John G. Koeltl
                                        United States District Judge




                                   23
